Citation Nr: 9901543	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-45 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
retrocalcaneal heel spur syndrome of the left foot, currently 
evaluated as 20 percent disability.  

2.  Entitlement to a compensable disability rating for 
retrocalcaneal heel spur syndrome of the right foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active duty, with 
verified periods of service from December 1969 to August 1972 
and from June 1976 to January 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board notes that in a July 1995 statement, the veteran 
referred to a claim for service connection for low back pain 
claimed as secondary to the heel spur disability.  In 
addition, the veterans testimony suggested other secondary 
disorders, such as calluses and bunions.  These matters are 
referred to the RO, which should contact the veteran to 
determine which, if any, of these claims she wishes to 
pursue.     

The case returns to the Board following a June 1996 remand to 
the RO.  

In a November 1998 statement, the veteran withdrew her 
request for a hearing before a member of the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veterans appeal.  

2.  Generally, the veteran has severe pain in each heel after 
prolonged walking or standing.  The pain began after one hour 
and would require her to sit down after three hours.  She is 
still able to do some physical activities, like yard work.  
She obtains some pain relief from special shoes and inserts, 
non-steroidal anti-inflammatory drugs, and massaging the 
feet.  X-rays continue to show calcaneal spurs in each foot.  

3.  The recent VA examination provides objective evidence of 
pain on palpation of the left heel.  There was no evidence of 
pain on palpation of the right heel.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for retrocalcaneal heel spur syndrome of the left 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5284 (1998).  

2.  The criteria for a 10 percent disability rating for 
retrocalcaneal heel spur syndrome of the right foot have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veterans claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

Service connection was established for retrocalcaneal heel 
spur syndrome in a December 1992 rating decision.  Initially, 
the RO assigned a 10 percent disability rating for the 
bilateral condition.  

In March 1994, the veteran submitted a claim for an increased 
disability rating for her heel disability.  In connection 
with that claim, the RO obtained her VA outpatient medical 
records.  In November 1993, she presented with left heel 
pain.  Examination was negative for pain on range of motion 
or palpation of the heel.  The assessment included rule out 
heel spur syndrome or heel spur neuroma.  X-rays taken later 
in November showed no signs of arthritis, bilateral calcaneal 
spurs.  She continued to report heel pain, worse on the left 
than the right, in December 1993.  On examination, she had 
pain on palpation of the medal calcaneal tuberosity 
bilaterally.  The assessment was heel spur syndrome/plantar 
fasciitis.  She was fitted for orthotics at that time.  In 
April 1994, the veteran reported that she had gotten San 
Antonio Support (SAS) shoes and that her feet no longer hurt.  

In her September 1994 appeal, the veteran stated that she 
continued to have severe pain in both feet.  The pain started 
with her first steps in the morning and continued throughout 
the day, even with medications.  

The veteran testified at a personal hearing in February 1995.  
She was a city contract administrator.  The job at times 
involved a lot of walking.  Walking long distances bothered 
her feet.  Her feet swelled when she sat for long periods.  
She took Motrin to improve circulation and a diuretic for 
swelling.  The veteran purchased orthopedic shoes and was 
told to buy shoes with arches in them.  In addition, VA 
supplied her with plastic inserts for shoes.  The doctor gave 
her a prescription for wearing the orthopedic shoes at work.  
He also recommended that she get wider shoes, which she did.  
The veteran had constant, extreme tenderness on the bottom of 
her foot.  She wore soft shoes with a padding insert.  The 
veteran testified that she had constant pain in the heels, 
worse on the right.  The pain was exacerbated by walking or 
prolonged standing.  She did not think that she had any 
limitation of motion of the foot or ankle, except for 
limitation caused by pain.  

During the hearing, the veteran submitted additional VA 
medical evidence.  A September 1994 orthopedic progress noted 
indicated that the veteran was followed by podiatry for heel 
spurs.  She wore arch supports with some relief.  X-rays of 
the right foot taken on that date showed a calcaneal spur 
consistent with degenerative joint disease.  Podiatry 
progress notes dated in September 1994 were significant for 
complaints of bilateral heel pain and bilateral forefoot 
pain.  On examination, heel pain was still present but not as 
intense.  The assessment included plantar fasciitis with 
associated heel spur bilaterally.  According to additional 
podiatry notes dated later in September, the veteran 
described the heel pain as sharp and aching.  It started one 
hour after prolonged weight bearing.  Her most recent 
orthotics aggravated her forefoot pain and did not relieve 
the heel pain.  On examination, there was no pain on 
palpation of the plantar medial calcaneal tuberosity or the 
lateral aspects.  

In April 1997, the veteran was afforded a VA podiatry 
examination.  She related that she presently wore SAS 
walking-type shoes and sneakers.  She could only wear shoes 
with some degree of arch in them.  She no longer did much 
physical activity and no running at all secondary to heel and 
foot pain.  She described the pain as sharp and aching. It 
was constant and occurred daily.  It was somewhat lessened 
with non-steroidal anti-inflammatory drugs (NSAIDs).  
Massaging the feet or changing shoe gear provided minimal 
relief.  She could not do any type of work that required 
standing for long periods.  She could stand for approximately 
three hours before having pain that required her to sit down.  
Examination revealed a well-defined pattern of post static 
dyskinesia.  Flexor stabilization was noted in stance and 
throughout gait.  Maximally pronated stance gait demonstrated 
an early heel-off with late mid-stance pronation.  There was 
pain along the plantar medial aspect of the left heel with 
pain on palpation.  There was no pain in the right foot

The RO obtained an addendum to the examination report in 
September 1998.  The physician stated that plantar calcaneal 
heel pain and plantar calcaneal heel spur syndrome was 
clearly a component of the veterans problems and was more 
readily identifiable on the left than the right.  By history, 
the veteran seemed quite able to perform activities of daily 
living including some physical activities and yard work.  
However, she was clearly was likely to do better in a 
sedentary occupation than a standing/ambulatory job 
description until this particular problem achieves 
quiescence.  

Additional VA medical records included April 1997 X-rays that 
showed bilateral anterior calcaneal enthesophytes.  X-rays 
taken in March 1998 revealed bilateral calcaneal spurring.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veterans disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Initially, the RO assigned a 10 percent disability rating for 
the bilateral condition under 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5277.  In the September 1997 rating decision, the 
RO awarded a 20 percent rating under Code 5284, other foot 
injuries.  Finally, in an October 1998 supplemental statement 
of the case, the RO clarified that the 20 percent rating was 
assigned for the heel spur disability of the left foot, and 
that a noncompensable (0 percent) rating was assigned for the 
heel spur disability of the right foot, both under Code 5284.  
See 38 C.F.R. § 4.31 (where the Schedule does not provide a 0 
percent rating, a 0 percent shall be assigned if the 
requirements for a compensable rating are not met).

Code 5284 provides for a 10 percent rating when disability 
from an otherwise unlisted foot injury is moderate.  A 20 
percent rating is in order when the disability is moderately 
severe.  Finally, a 30 percent rating is warranted if the 
disability is severe.  With actual loss of use of the foot, a 
40 percent evaluation is assigned. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  Depending on 
the nature of the foot injury in question, a disability rated 
under Code 5284 may involve limitation of motion and 
therefore may require consideration of 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 9-98.   

The Board emphasizes that, from a review of the medical 
evidence, the veteran has multiple other bilateral foot 
problems, i.e. bunions, tailors bunions, sesamoiditis.  She 
claims that these foot problems, as well as low back pain, 
are the result of the bilateral heel disability.  However, as 
discussed above, these problems are properly the subject of 
new claims and will not be considered in rating disability 
from the heel spur.     

Generally, the veteran states that she has severe pain in 
each heel after prolonged walking or standing.  The pain 
began after one hour and would require her to sit down after 
three hours.  As related to the VA examiner, she was still 
able to do some physical activities, like yard work.  She 
obtains some pain relief from special shoes and inserts, 
NSAIDs, and massaging the feet.  X-rays continue to show 
calcaneal spurs in each foot.  

Regarding the left foot in particular, the recent VA 
examination provides objective evidence of pain on palpation 
of the left heel.  In connection with the general evidence 
and testimony, the Board cannot conclude that overall 
disability picture more closely approximates the criteria for 
a 30 percent rating under Code 5284.  38 C.F.R. § 4.7.  
Specifically, the veteran is able to stand for some period of 
time and is able to perform activities that require standing.  
That is, although it is clear that the left heel causes 
disability from pain, the evidence does not show that the 
left heel disability is severe.  Therefore, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 20 percent for the left heel 
disability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.71a, Code 5284.   

However, regarding the right foot disability, the Board finds 
that the evidence is sufficient to warrant a 10 percent 
rating.  The general evidence discussed above is equally 
applicable to the right foot disability.  In fact, the 
veteran testified that she felt the right heel pain was worse 
than the left heel pain.  Resolving doubt in the veterans 
favor, the Board finds this evidence sufficient to warrant a 
10 percent disability rating under Code 5284 for moderate 
disability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.71a, Code 5284.  However, unlike the 
left foot, there was no pain on palpation of the right heel 
the recent VA examination.  Therefore, the Board finds that 
no more than moderate disability is shown as a result of the 
right heel disability.  38 C.F.R. § 4.7.   

Finally, the Board finds the heel spur disability does not 
involve limitation of motion such that consideration of 
38 C.F.R. §§ 4.40 and 4.45 is required pursuant to DeLuca.  
Moreover, the Board emphasizes that pain is already the 
primary consideration underlying the above disability 
ratings.      


ORDER

Entitlement to a disability rating greater than 20 percent 
for retrocalcaneal heel spur syndrome of the left foot is 
denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent disability 
rating for retrocalcaneal heel spur syndrome of the right 
foot is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
